DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a divisional of 15/723,737 filed 10/03/2017 now U.S. Patent 10,482,581.

Response to Arguments
The cancellation of claims 7 and 20 and addition of claims 21 and 22 are noted.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 02/05/21, with respect to the 35 USC 101 rejection of claims 1-6 and 14-19 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, it is now found that the recited claims show significantly more than any abstract idea since they, at least, now particularly integrate the recited steps of the claims into a practical application by applying the steps to an image for display or printing.  Thus for at least these reasons, the claims are now sufficient under the current 35 USC 101 practices and procedures.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-6, 8-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In reference to claims 1, 8 and 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of determining locations of a plurality of parallel scan lines for an image wherein the location of a scan line is y= ci, and wherein ci is selected from the group consisting of (a) an integer between 0 and H, (b) the y value of an endpoint of a first line segment to be rendered with antialiasing, or (c) the y value of an intersection of a first line segment with a second line segment and determining an alpha or brightness value of a plurality of pixels intersected by the first line segment based on an area of a trapezoid that is determined between consecutive scan lines.
In reference to claims 2-6, 22, 9-13 and 15-19, 21, these claims depend upon allowable claims 1, 8 and 14 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akenine-Moller et al. (U.S. Patent 8,803,872)
Akenine-Moller et al. discloses a computer graphics processor and method for rendering 3D image data implementing scanline-based traversal methods involving convex quadrilaterals in texture space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/11/21